               CaseCase 4:14-cr-00488-YGR
                    2:20-cr-00348-BRM     Document
                                       Document    78 04/24/20
                                                1 Filed Filed 04/27/20
                                                                  Page Page
                                                                       1 of 1 1PageID:
                                                                                of 1   1

OPROB 22                                                                                                           DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                                              CR 14-00488-01
                            TRANSFER OF JURISDICTION                                                               DOCKET NUMBER (Rec. Court)

                                                                                                                    2:20CR348 (BRM)
NAME AND CITY, STATE OF PROBATIONER/SUPERVISED RELEASEE                      DISTRICT                              DIVISION
                                                                                        ND/CA                                 Oakland
Charles Wang                               FILED                             NAME OF SENTENCING JUDGE

Emerson, New Jersey                           Apr 27 2020                    Honorable Yvonne Gonzalez Rogers
                                          SUSANY. SOONG                      DATES OF PROBATION/      FROM                     TO
                                     CLERK, U.S. DISTRICT COURT              SUPERVISED RELEASE
                                  NORTHERN DISTRICT OF CALIFORNIA                                       09/05/2019               09/04/2022
                                              OAKLAND
OFFENSE
 18 U.S.C. § 371 Conspiracy to Commit Structuring
31 U.S.C. § 5324(a)(3),31 U.S.C. § 5324(d)(2) Structuring Transactions to Evade Reporting Requirements



PART 1 - ORDER TRANSFERRING JURISDICTION


                   UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA



        IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the                District of New Jersey                  upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                                 April 15, 2020
                                       Date                                                    United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE            District of New Jersey



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                      April 24, 2020

                Effective Date                                                      United States District Judge
